DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 08/28/2020 are pending and being examined. Claims 1, 8, and 18 are independent form.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (CN105404845, hereinafter “Guo”) in view of Hong (CN107909065, hereinafter “Hong”). An English version of each document translated by a machine is provided by the examiner along with this office action.

Regarding claim 1, Guo discloses an image processing method that is performed by a terminal (the method/system for human face image processing; see fig.6 and para.125—para.149 of the original document and/or the English version), the method comprising: obtaining a trained the method may comprise an off-line training phase to train/obtain an expression classification model using a plurality of human face images having total 7 different expressions, see para.127, para.121; wherein each human face image consists of 80x80 pixels, para.128); classifying each pixel in a target image based on the the method may comprise an on-line test phase to identify the expression result of an input human face image using the previously created/trained expression classification model, see para.141—para.146; wherein the input human face image consists of 80x80 pixels, para.144); and determining a head region in the target image according to a head classification identifier in the classification identifier (the method may output the face position and size within the input human face image and determine the expression result; see para.143) and editing the head region (the method may obtain and display the corresponding ornamental text according to the expression result; see para.147-148, para.92-93).

Guo does not explicitly disclose that the expression classification model is trained at the ‘pixel’ level as recited in the claim. In fact, the expression classification model in method in Guo is trained at the region level. However, in the same field of endeavor, Hong teaches a “pixel classification model” which is trained at the pixel level for pixel classification of human face images (see para.11—para.12). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Hong into the teachings of Guo to create an expression classification model at the pixel level, as taught by Hong, in order to identify/classicify the face region in an image (Hong, see para.4).

Regarding claim 2, 9, 15, 19, the combination of Guo and Hong discloses, wherein before the obtaining the trained pixel classification model, the method further comprises: obtaining a plurality of sample images and a classification identifier of each pixel in a plurality of sample images; and performing training according to the plurality of sample images and the classification identifier of each pixel in the plurality of sample images, until a classification accuracy of the trained pixel classification model reaches a first iteratively trains the model based on the plurality of human face images the threshold, see Guo, see para.136—para.140).

Regarding claim 3, 10, 16, 20, the combination of Guo and Hong discloses, wherein before classifying each pixel in the target image based on the pixel classification model, the method further comprises: performing face detection on the target image to obtain a face region in the target image; obtaining a trained expression recognition model; performing recognition on the face region based on the trained expression recognition model to obtain an expression class of the face region; and performing the operation of classifying each pixel in the target image based on the pixel classification model when the expression class of the face region is a target expression class (Guo, see para.141—para.149).

Regarding claim 4, 11, 17, the combination of Guo and Hong discloses, wherein editing the head region further comprises: determining, according to a preset correspondence between the expression class and a processing mode, a target processing mode corresponding to the target expression class; and editing the head region by using the target processing mode (Guo, test phase, see para.147—para.149).

Regarding claim 5, 12, the combination of Guo and Hong discloses, wherein before obtaining the trained expression recognition model, the method further comprises: obtaining a plurality of sample face images and an expression class of each sample face image; and performing training according to the plurality of sample face images 

Regarding claim 6, 13, the combination of Guo and Hong discloses, wherein before classifying each pixel in the target image based on the pixel classification model, the method further comprises: obtaining a target video, the target video including a plurality of images arranged in sequence; and using each of the plurality of images as the target image and performing the operation of classifying each pixel in the target image based on the pixel classification model (the combination teaches the claimed feature because “a target video” merely includes a plurality of target images which can be processed one-by-one by the expression classification model in Guo).

Regarding claim 7 , the combination of Guo and Hong discloses the method according to claim 1, wherein editing the head region further comprises: scaling up the head region; scaling down the head region; adding material to the head region; or displaying a dynamic effect of shaking the head region (Guo, see para.148-149).

Regarding claim 8, 14, 18, each of them is an inherent variant of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1. “An image processing terminal” claimed in claim 14, can be found the corresponding mapping shown fig.1a and para.34 in method in Guo.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	el Kaliouby et al, US 20180330178 A1.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        1/5/2022